MEMORANDUM **
Elias Carillo De Leon, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his request for a continuance to apply for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review *661for an abuse of discretion the IJ’s denial of a request for a continuance, De La Cruz v. INS, 951 F.2d 226, 229 (9th Cir.1991) (per curiam), and we deny the petition.
The IJ did not abuse her discretion in denying De Leon’s request for a continuance to apply for cancellation of removal. De Leon had already received three continuances and he delayed in presenting evidence regarding his qualification for cancellation of removal. See Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988) (discussing factors IJ is to consider when adjudicating a request for a continuance).
De Leon’s contention that the BIA violated due process by failing to review his appeal is foreclosed by this court’s decision in Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.